DETAILED ACTION

The Amendment filed by Applicant on 02/23/2022 is entered.

The IDS filed by Applicant on 02/28/2022 is entered.

New claim 13 is added.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 02/23/2022 02 have been fully considered and they are found unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2018-0075307 (hereinafter “’307”) in view of Bernard, U.S. Patent No. 5,183,841 (hereinafter “Bernard”).

Regarding claims 1-2 and 8-13: ‘307 teaches a process for preparing an acrylic emulsion resin resulting in a PSA comprising introducing a monomer mixture of 2-ethylhexyl acrylate and acrylic acid, among other comonomers, at temperatures 70°C to 90°C for 3 to 10 hours in the presence of a polymerization initiator further comprising adding a crosslinking agent. See ‘307, pages 1-3, Example 1. The present invention differs from ‘307 in that the present invention requires a sulfonate, sulfite or sulfate monomer (Chemical Formula I).

Regarding claims 1 and 3-7, Bernard teaches in analogous art a method for preparing water insoluble emulsion PSA acrylic polymers using an ionic monomer (sodium styrene sulfate) in place of a surfactant in amounts of up to 0.4 wt. % based on total comonomer content. See col. 3, line 64 through col. 4, line 18 and col. 5, lines 45-62. In view of Bernard, one having an ordinary skill in the art would be motivated to modify ‘307 by using an ionic monomer (sodium styrene sulfate) in place of a surfactant in amounts of up to 0.4 wt. % based on total comonomer content because both references are directed at emulsion polymerization PSA using 2-ethylhexyl acrylate, acrylic acid, among other comonomers and the teaching of using a surfactant in both references.  Such modification would be obvious because one would have expected that the use of surfactants as taught by ‘307 would be similarly useful and applicable to the ionic monomer (sodium styrene sulfate) taught in Bernard. Moreover, the addition methods are matters to be adjusted, as appropriate, by one of ordinary skill in the art.
 
The Applicant argues ‘307 in view Bernard fails to disclose introducing a monomer represented by chemical formula I during the time period of 60% to 93% of the total time after introducing the monomer mixture. The Applicant states in Example 1, ‘307 discloses introducing a monomer mixture which includes sodium methyl allyl sulfonate and then adding a monomer of acrylic acid at 3 hrs. over a total of 4 hrs. reaction (75%); however, the sodium methyl allyl sulfonate is not subsequently added after the initial mixture. The Applicant also suggest Bernard teaches a reactive surfactant can be sodium styrene sulfonate, among others, which can be polymerized and become part of the polymer. The Applicant also points out Bernard does not indicate that the reactive surfactant is added at any time during the polymerization process.

The basic requirements of prima facie case of obvious are: (1) there must be some suggestion or motivation, either in the reference themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) there must be a reasonable expectation of success; (3) the prior art reference (or references when combined) must teach or suggest all the claim limitations.  See MPEP 2143.  Although ‘307 or Bernard does not disclose in the working examples reactive surfactant added after the initial charge of monomers, based on the Bernard specification as a whole a polymer chemist of ordinary skill in the art would be motivated to modify ‘307 or Bernard anytime during the formation of polymer because Bernard states “a reactive surfactant which polymerizes during formation of the polymer and becomes an integral part of the polymer  . . .  such as sodium vinyl sulfonate, sodium styrene sulfonate and the like”  See Bernard col. 5, lines 45-55. Such modification would be obvious because one would have a reasonable expectation of success that reactive surfactants as taught by Bernard would be similarly useful and applicable to emulsion polymerization process taught by ‘307.   Therefore, claims 1-13 are deem as being unpatentable over ‘307 in view of Bernard.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh